9 A.3d 172 (2010)
204 N.J. 314
In the Matter of James W. MISKOWSKI, an Attorney at Law (Attorney No. XXXXXXXXX).
M-515 September Term 2010, 067205
Supreme Court of New Jersey.
December 20, 2010.

ORDER
JAMES W. MISKOWSKI of ALLENDALE, who was admitted to the bar of this State in 1974, having been temporarily suspended from the practice of law effective December 21, 2008, for his failure to satisfy the award of the District IIA Fee Arbitration Commit tee in District Docket No. IIA-2007-0069F and to pay a sanction of $500 to the Disciplinary Oversight Committee;
And JAMES W. MISKOWSKI having paid the $500 sanction to the Disciplinary Oversight Commit tee and his obligation to pay the fee arbitration award having been discharged;
It is ORDERED that JAMES W. MISKOWSKI be reinstated to the practice of law, effective immediately.